Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 - Pool Data Reprot CIT Equipment Collateral 2004-VT1 Composition of Contract Pool at December 31, 2006 Weighted Weighted Average Current Average Average Required Number Required Original Remaining Payoff of Payoff Term Term Amount Contracts Amount (Range) 16,006 58.89 months 18.22 months $6,254 ($0 to $765,657.41) Type of Contract at December 31, 2006 % of Total % of Number Number Required Required of of Payoff Payoff Type of Contract Contracts Contracts Amount Amount True Leases % % Finance Leases 5,587 Total % 100,106,901 % CIT Equipment Collateral 2004-VT1 Geographical Distribution (Based on obligor billing address) at December 31, % of Total % of Number Number Required Required of of Payoff Payoff State Contracts Contracts Amount Amount Alabama % % Alaska 20 Arizona Arkansas 66 California Colorado Connecticut Delaware 53 District of Columbia 51 Florida Georgia Hawaii 26 Idaho 34 Illinois Indiana Iowa 77 Kansas 63 Kentucky 91 Louisiana Maine 17 Maryland Massachusetts Michigan Minnesota Mississippi 58 Missouri Montana 24 Nebraska 39 Nevada 74 New Hampshire 71 New Jersey New Mexico 49 New York North Carolina North Dakota 8 Ohio Oklahoma 73 Oregon Pennsylvania Rhode Island 41 South Carolina South Dakota 33 Tennessee Texas Utah 81 Vermont 29 Virginia Washington West Virginia 57 Wisconsin Wyoming 14 Total % % CIT Equipment Collateral 2004-VT1 Payment Status at December 31, 2006 % of Total % of Number Number Required Required of of Payoff Payoff Days Delinquent Contracts Contracts Amount Amount Current, including 1 to 30 day delinquent contracts % % 31-60 days delinquent 61-90 days delinquent 91-120 days delinquent Over 120 days delinquent Total % % Equipment Type at December 31, 2006 % of Total % of Number Number Required Required of of Payoff Payoff Type of Equipment Contracts Contracts Amount Amount Telecommunciations % % General Office Equipment/Copiers Computers Automotive Other (1) 87 Software 4 Total % % Includes $175,630.31 as the largest and $8,512.43 as the average Required Payoff Amount CIT Equipment Collateral 2004-VT1 Required Payoff Amount at December 31, 2006 % of Total % of Number Number Required Required of of Payoff Payoff Required Payoff Amount Contracts Contracts Amount Amount 0.01 - 5,000.00 % % 5,000.01 - 10,000.00 10,000.01 - 15,000.00 15,000.01 - 25,000.00 25,000.01 - 50,000.00 50,000.01 - 100,000.00 100,000.01 - 150,000.00 50 150,000.01 - 250,000.00 30 250,000.01 - 500,000.00 16 500,000.01 - 765,657.41 4 Total % $ 100,106,901 % Remaining Term at December 31, 2006 % of Total % of Number Number Required Required of of Payoff Payoff Remaining Terms of Contracts Contracts Contracts Amount Amount (months) 0- 12 % % 13- 24 25- 36 37- 48 4 Total % $ 100,106,901 % CIT Equipment Collateral 2004-VT1 Types of Obligor at December 31, 2006 % of Total % of Number Number Required Required of of Payoff Payoff Type of Obligor Contracts Contracts Amount Amount Service Organizations (1) % % Financial Services Institutions Manufacturing Medical / Healthcare Organizations Wholesale Trade Retail Trade Transportation Construction Printing & Publishing Communications & Utilities Government Resources & Agriculture Other (2) 88 Total % % Primarily: Other Services&Organizations (19.00%); Engineering, Accounting and Research (14.76%); Membership Organisations (12.90% Business Services (12.17%); and Automotive Svcs (10.10%) . (2) Includes $22,503.68 as the largest required payoff amount relating to a single obligor. As shown in the table above, the servicer's records lists 0.20% of the total required payoff amount in the category of "Other" types of obligor. The servicer notes that the collateral securing approximately 0.05% of the required payoff amount represents small ticket computer equipment typically leased to small businesses. The remaining "Other" obligor category represents approximately 0.15% of the required payoff amount. The servicer has not analyzed this category to determine whether or not the contracts included in it could be grouped into some other more specific type of obligor category. Obligor Concentration % of Number % of Total Required Required Obligors (including contracts securing of Number of Payoff Payoff vendor loans ) Contracts Contracts Amount Amount Top 5 Obligors 25 0.16% $ 5,670,635 % The Top 5 obligors conduct business in the Services (3.14%), Manufacturing industries (1.73%), and Financial Services Institutions (0.79%) . CIT Equipment Collateral 2004-VT1 Scheduled Payments from the Contracts at December 31, 2006 Collection Scheduled Collection Scheduled Period Cashflows Period Cashflows Positive Rent Due January-2007 January-2009 February-2007 February-2009 March-2007 March-2009 April-2007 April-2009 May-2007 May-2009 June-2007 June-2009 July-2007 July-2009 August-2007 August-2009 September-2007 September-2009 October-2007 October-2009 November-2007 November-2009 December-2007 December-2009 January-2008 January-2010 February-2008 February-2010 March-2008 March-2010 April-2008 April-2010 May-2008 May-2010 June-2008 June-2010 July-2008 July-2010 August-2008 August-2010 September-2008 September-2010 October-2008 October-2010 November-2008 November-2010 December-2008 December-2010
